Name: Council Regulation (EEC) No 1208/81 of 28 April 1981 determining the Community scale for the classification of carcases of adult bovine animals
 Type: Regulation
 Subject Matter: animal product;  consumption;  European Union law;  prices;  information technology and data processing
 Date Published: nan

 Avis juridique important|31981R1208Council Regulation (EEC) No 1208/81 of 28 April 1981 determining the Community scale for the classification of carcases of adult bovine animals Official Journal L 123 , 07/05/1981 P. 0003 - 0006 Finnish special edition: Chapter 3 Volume 13 P. 0062 Spanish special edition: Chapter 03 Volume 21 P. 0191 Swedish special edition: Chapter 3 Volume 13 P. 0062 Portuguese special edition Chapter 03 Volume 21 P. 0191 ****( 1 ) OJ NO L 148 , 28 . 6 . 1968 , P . 24 . ( 2 ) OJ NO L 140 , 5 . 6 . 1980 , P . 4 . COUNCIL REGULATION ( EEC ) NO 1208/81 OF 28 APRIL 1981 DETERMINING THE COMMUNITY SCALE FOR THE CLASSIFICATION OF CARCASES OF ADULT BOVINE ANIMALS THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 805/68 OF 27 JUNE 1968 ON THE COMMON ORGANIZATION OF THE MARKET IN BEEF AND VEAL ( 1 ), AS LAST AMENDED BY THE 1979 ACT OF ACCESSION , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1358/80 OF 5 JUNE 1980 FIXING THE GUIDE PRICE AND INTERVENTION PRICE FOR ADULT BOVINE ANIMALS FOR THE 1980/81 MARKETING YEAR AND INTRODUCING A COMMUNITY GRADING SCALE FOR CARCASES OF ADULT BOVINE ANIMALS ( 2 ), AND IN PARTICULAR ARTICLE 4 ( 1 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS REGULATION ( EEC ) NO 1358/80 PROVIDED THAT A COMMUNITY GRADING SCALE FOR CARCASES OF ADULT BOVINE ANIMALS SHOULD BE APPLIED FOR RECORDING PRICES AND FOR INTERVENTION IN THE BEEF AND VEAL SECTOR ; WHEREAS THE CLASSIFICATION MUST BE MADE ON THE BASIS OF CONFORMATION AND THE DEGREE OF FAT COVER ; WHEREAS THE COMBINATION OF THESE TWO CRITERIA ENABLES CARCASES OF ADULT BOVINE ANIMALS TO BE DIVIDED INTO CLASSES ; WHEREAS CARCASES THUS CLASSIFIED MUST BE IDENTIFIED ; WHEREAS , IN ORDER TO ENSURE THE UNIFORM APPLICATION OF THIS REGULATION IN THE COMMUNITY , PROVISION SHOULD BE MADE FOR ON-THE-SPOT CHECKS BY A COMMUNITY INSPECTION COMMITTEE ; WHEREAS , TAKING INTO ACCOUNT THE PRACTICAL PROBLEMS THAT ARE ENTAILED BY THE IMPLEMENTATION OF THE COMMUNITY SCALE FOR CLASSIFICATION IN THE MEMBER STATES , IT IS NECESSARY TO PROVIDE FOR ITS GRADUAL APPLICATION , HAS ADOPTED THIS REGULATION : ARTICLE 1 THIS REGULATION LAYS DOWN THE COMMUNITY CLASSIFICATION SCALE FOR THE CARCASES OF ADULT BOVINE ANIMALS . ARTICLE 2 1 . FOR THE PURPOSES OF THIS REGULATION THE FOLLOWING DEFINITIONS SHALL APPLY : ( A ) CARCASE : THE WHOLE BODY OF A SLAUGHTERED ANIMAL AS PRESENTED AFTER BLEEDING , EVISCERATION AND SKINNING , PRESENTED : - WITHOUT THE HEAD AND WITHOUT THE FEET ; THE HEAD SHALL BE SEPARATED FROM THE CARCASE AT THE ATLOIDO-OCCIPITAL JOINT AND THE FEET SHALL BE SEVERED AT THE CARPAMETACARPAL OR TARSOMETATARSAL JOINTS , - WITHOUT THE ORGANS CONTAINED IN THE THORACIC AND ABDOMINAL CAVITIES WITH OR WITHOUT THE KIDNEYS , THE KIDNEY FAT AND THE PELVIC FAT , - WITHOUT THE SEXUAL ORGANS AND THE ATTACHED MUSCLES AND , IN FEMALES , WITHOUT THE UDDER OR THE MAMMARY FAT ; ( B ) HALF-CARCASE : THE PRODUCT OBTAINED BY SEPARATING THE CARCASE REFERRED TO IN ( A ) SYMMETRICALLY THROUGH THE MIDDLE OF EACH CERVICAL , DORSAL , LUMBAR AND SACRAL VERTEBRA AND THROUGH THE MIDDLE OF THE STERNUM AND THE ISCHIOPUBIC SYMPHYSIS . 2 . FURTHERMORE , FOR THE PURPOSE OF ESTABLISHING MARKET PRICES , THE CARCASE SHALL BE PRESENTED WITHOUT THE REMOVAL OF EXTERNAL FAT : - WITHOUT KIDNEYS , KIDNEY FAT , OR PELVIC FAT , - WITHOUT THIN SKIRT OR THICK SKIRT , - WITHOUT THE TAIL , - WITHOUT THE SPINAL CORD , - WITHOUT FAT ON FOLD OF HINDQUARTER FLANK , - WITHOUT FAT ON THE INSIDE OF TOPSIDE , - WITHOUT JUGULAR VEIN AND THE ADJACENT FAT , THE NECK BEING CUT IN ACCORDANCE WITH VETERINARY REQUIREMENTS . HOWEVER , MEMBER STATES SHALL BE AUTHORIZED TO ACCEPT DIFFERENT PRESENTATIONS WHEN THIS REFERENCE PRESENTATION IS NOT USED . IN SUCH INSTANCES , THE ADJUSTMENTS NECESSARY TO PROGRESS FROM THOSE PRESENTATIONS TO THE REFERENCE PRESENTATION SHALL BE DETERMINED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 27 OF REGULATION ( EEC ) NO 805/68 . ARTICLE 3 1 . THE CARCASES OF ADULT BOVINE ANIMALS SHALL BE DIVIDED INTO THE FOLLOWING CATEGORIES : - CARCASES OF UNCASTRATED YOUNG MALE ANIMALS OF LESS THAN 2 YEARS OF AGE , - CARCASES OF OTHER UNCASTRATED MALE ANIMALS , - CARCASES OF CASTRATED MALE ANIMALS , - CARCASES OF FEMALE ANIMALS THAT HAVE CALVED , - CARCASES OF OTHER FEMALE ANIMALS . THE CRITERIA SHALL BE LAID DOWN TO DIFFERENTIATE BETWEEN CATEGORIES OF CARCASES IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 27 OF REGULATION ( EEC ) NO 805/68 . 2 . THE CARCASES OF ADULT BOVINE ANIMALS SHALL BE CLASSIFIED BY ASSESSMENT RESPECTIVELY OF : ( A ) CONFORMATION , ( B ) FAT COVER , AS DEFINED IN ANNEXES I AND II , RESPECTIVELY . MEMBER STATES ARE AUTHORIZED NOT TO TAKE INTO CONSIDERATION AS AN ADDITIONAL CRITERION THE MUSCULAR DEVELOPMENT FOR THE CONFORMATION OF CARCASES . MEMBER STATES WHICH INTEND TO USE THIS AUTHORIZATION SHALL SO NOTIFY THE COMMISSION AND THE OTHER MEMBER STATES . 3 . MEMBER STATES SHALL BE AUTHORIZED TO SUBDIVIDE EACH OF THE CLASSES ENVISAGED IN ANNEXES I AND II INTO A MAXIMUM OF THREE SUB-CLASSES . ARTICLE 4 1 . CARCASES OR HALF-CARCASES SHALL BE CLASSIFIED AS SOON AS POSSIBLE AFTER SLAUGHTER AND SUCH CLASSIFICATION SHALL BE CARRIED OUT IN THE SLAUGHTERHOUSE ITSELF . 2 . THE CLASSIFIED CARCASES OR HALF-CARCASES SHALL BE IDENTIFIED . 3 . BEFORE IDENTIFICATION BY MARKING , MEMBER STATES SHALL BE AUTHORIZED TO REMOVE THE EXTERNAL FAT FROM THE CARCASES OR HALF-CARCASES IF THIS IS JUSTIFIED BY THE FAT COVER . THE CONDITIONS IN WHICH REMOVAL OF THE EXTERNAL FAT WILL BE APPLIED SHALL BE DETERMINED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 27 OF REGULATION ( EEC ) NO 805/68 . ARTICLE 5 ON-THE-SPOT INSPECTION SHALL BE CARRIED OUT BY A COMMUNITY INSPECTION COMMITTEE COMPOSED OF EXPERTS FROM THE COMMISSION AND EXPERTS APPOINTED BY THE MEMBER STATES . THIS COMMITTEE SHALL REPORT BACK TO THE COMMISSION ON CHECKS CARRIED OUT . THE COMMISSION SHALL , IF APPROPRIATE , TAKE THE MEASURES NECESSARY TO ENSURE THAT THE CLASSIFICATION IS CARRIED OUT IN A UNIFORM MANNER . THESE INSPECTIONS SHALL BE CARRIED OUT ON BEHALF OF THE COMMUNITY , WHICH SHALL BEAR THE RESULTING COSTS . THE DETAILED RULES FOR APPLYING THIS ARTICLE SHALL BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 27 OF REGULATION ( EEC ) NO 805/68 . ARTICLE 6 ADDITIONAL PROVISIONS SPECIFYING THE DEFINITION OF THE CLASSES OF CONFORMATION AND FAT COVER SHALL BE ADOPTED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 27 OF REGULATION ( EEC ) NO 805/68 BEFORE 30 JUNE 1981 . THE COMMISSION SHALL , BEFORE 31 DECEMBER 1981 , SUBMIT TO THE COUNCIL A REPORT ON THE PROBLEMS ARISING FROM THE IMPLEMENTATION IN THE DIFFERENT MEMBER STATES OF THE COMMUNITY SCALE , PARTICULARLY AS REGARDS THE APPLICATION OF THE PROVISIONS OF THE SECOND SUBPARAGRAPH OF ARTICLE 3 ( 2 ). THE COUNCIL , ACTING ON A PROPOSAL FROM THE COMMISSION , SHALL DECIDE BEFORE 31 MARCH 1982 , IN THE LIGHT OF THE SAID REPORT , ON THE DATE FROM WHICH THE ESTABLISHMENT OF MARKET PRICES AND APPLICATION OF INTERVENTION MEASURES SHALL BE EFFECTED ON THE BASIS OF THE COMMUNITY SCALE . UNTIL THE DATE OF APPLICATION FOR THE ESTABLISHMENT OF MARKET PRICES , PRICE TABLES WILL BE DRAWN UP ON A PARALLEL BASIS , FIRSTLY , IN ACCORDANCE WITH CURRENTLY-APPLICABLE COMMUNITY AND NATIONAL PROVISIONS AND , SECONDLY , ON THE BASIS OF ADMINISTRATIVE METHODS TO BE DRAWN UP PROGRESSIVELY IN ACCORDANCE WITH THE PROVISIONS OF THIS REGULATION . ARTICLE 7 THIS REGULATION SHALL ENTER INTO FORCE AT THE BEGINNING OF THE 1981/82 MARKETING YEAR . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT LUXEMBOURG , 28 APRIL 1981 . FOR THE COUNCIL THE PRESIDENT J . DE KONING **** ANNEX I CONFORMATION DEVELOPMENT OF CARCASE PROFILES , IN PARTICULAR THE ESSENTIAL PARTS ( ROUND , BACK , SHOULDER ) // // CONFORMATION CLASS // DESCRIPTION // // E EXCELLENT // ALL PROFILES CONVEX TO SUPERCONVEX ; EXCEPTIONAL MUSCLE DEVELOPMENT // // U VERY GOOD // PROFILES ON THE WHOLE CONVEX ; VERY GOOD MUSCLE DEVELOPMENT // // R GOOD // PROFILES ON THE WHOLE STRAIGHT ; GOOD MUSCLE DEVELOPMENT // // O FAIR // PROFILES STRAIGHT TO CONCAVE ; AVERAGE MUSCLE DEVELOPMENT // // P POOR // ALL PROFILES CONCAVE TO VERY CONCAVE ; POOR MUSCLE DEVELOPMENT // **** ANNEX II DEGREE OF FAT COVER AMOUNT OF FAT ON THE OUTSIDE OF THE CARCASE AND IN THE THORACIC CAVITY // // CLASS OF FAT COVER // DESCRIPTION // // 1 LOW // NONE UP TO LOW FAT COVER // // 2 SLIGHT // SLIGHT FAT COVER , FLESH VISIBLE ALMOST EVERYWHERE // // 3 AVERAGE // FLESH , WITH THE EXCEPTION OF THE ROUND AND SHOULDER , ALMOST EVERYWHERE COVERED WITH FAT , SLIGHT DEPOSITS OF FAT IN THE THORACIC CAVITY // // 4 HIGH // FLESH COVERED WITH FAT , BUT ON THE ROUND AND SHOULDER STILL PARTLY VISIBLE , SOME DISTINCTIVE FAT DEPOSITS IN THE THORACIC CAVITY // // 5 VERY HIGH // ENTIRE CARCASE COVERED WITH FAT ; HEAVY FAT DEPOSITS IN THE THORACIC CAVITY //